Citation Nr: 1331526	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  05-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder to include paranoid schizophrenia.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
J. Hager, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1979 to November 1981.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2012, the Board denied entitlement to service connection for paranoid type schizophrenia.  The appellant appealed and in an April 2013 order the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that VA must consider alternative disorders within the scope of an initial claim for service connection for a specific disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board construes the appellant's claim broadly as a claim of entitlement to service connection for an acquired psychiatric disorder to include paranoid type schizophrenia.

This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In September 2013, the Veteran stated that he additional evidence to submit in support of his claim.  Specifically, he requested that records from the Texas Department of Criminal Justice for the period from February 2004 to December 2009, and that the records from a Dr. Christ of Andrews Mental Health Center dating from June 2010 be secured.  While some records from the Texas Department of Criminal Justice are of record, it is unclear whether all pertinent records have been secured.  Moreover, in his September 2013 statement the Veteran did not express a willingness to waive consideration of this evidence by the RO.  Hence, further development is required.  38 U.S.C.A.§ 5103A (West 2002 & Supp. 2013), 38 C.F.R. § 20.1304 (2013).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify any and all treatment providers who have treated him for any diagnosed acquired psychiatric disorder to include paranoid schizophrenia since service, and whose records have not been previously submitted.  This particularly includes identifying any records, particularly medical records, which would show a nexus. i.e., a link, between any currently diagnosed psychiatric disorder and the appellant's active duty service.  Thereafter, the RO should undertake all appropriate action to secure any records which are not already incorporated in the claims file.  This includes, but is not limited to, securing records from the Texas Department of Criminal Justice for the period from February 2004 to December 2009, and records from a Dr. Christ of Andrews Mental Health Center of Tyler, Texas dating from June 2010.  Any records obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO should review the records.  If any record suggests a link between a current psychiatric disorder and service, the Veteran's claims folders should be referred to a VA psychiatrist to secure an addendum opinion addressing whether it is at least as likely as not that any diagnosed acquired psychiatric disorder is related to service.  Any opinion offered must be supported by a fully reasoned rationale with reference to the evidence which supports the opinion offered.

3.  After conducting any additional development warranted the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  The case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



